Citation Nr: 1234502	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-25 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including bipolar disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from March 1972 until May 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bipolar, hearing loss and tinnitus.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has had tinnitus and hearing loss due to his two months of service.  The Veteran contends that a rifle exploded and caused him to have hearing loss and tinnitus.  He also contends that his psychiatric symptoms began due to being discharged from service.

The service treatment records, including an April 1972 record, document that the Veteran was treated for a nose injury at the firing range, but do not document a rifle explosion.  An April 1972 medical board record documents that the Veteran had a diagnosis of deafness, partial, bilateral, neuro-sensory that existed prior to service.  A December 1975 Army examination documents that the examiner could not find any reason for the Veteran's prior discharge from the Marines for a hearing deficit and found the Veteran to be qualified for enlistment into the Army.  The Board notes that the Veteran did not subsequently enlist in the Army.

In his January 2008 statement, the Veteran reported that he was awarded total disability from the Social Security Administration (SSA), due in part to his hearing loss and bipolar disorder.  Additionally, a July 2008 SSA inquiry form documents that the Veteran has received disability benefits since October 1997.  As such, VA is obliged to attempt to obtain and consider those SSA records. 38 U.S.C.A. § 5103A(c)(3) 38 C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO/AMC should obtain the Veteran's SSA records and associate them with the claims file.

VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO/AMC should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain, including from his prior employer Yellow Freight System, and to clarify whether he currently receives medical treatment from VA.  The RO/AMC should also document all its attempts to procure those authorized records in the claims file.  Additionally, if the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims file and the Veteran and his representative should be informed of any such problem.  Furthermore, any VA medical records not already associated with the claims file should be obtained for review.  The Board notes that the Veteran and the RO have previously indicated that the Veteran did not receive VA medical treatment.

In October 2008, the Veteran's private medical provider F.D.S., D.O. reported that the Veteran's symptoms of bipolar mood disorder began following the Veteran's weapon discharge during target practice.  The Veteran's private medical records from Dr. F.D.S., D.O. also document that the Veteran receives treatment for his bipolar disorder.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability. Based on the Veteran's statements, the record indicates that the bipolar disorder or signs and symptoms of a bipolar disorder may be associated with active service. The record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

There is no VA etiology examination of record with respect to the Veteran's claimed psychiatric disorder. The Veteran has provided competent statements of symptoms in service and the medical evidence documents a current diagnosis of a bipolar disorder.  A VA examination is required to determine the nature and etiology of the Veteran's claimed disorder. See 38 C.F.R. § 3.159(c)(4).  The RO/AMC should request a VA examination to determine if the Veteran currently has a psychiatric disorder etiologically related to his service.  

The Board also notes that the April 2008 VA audio examiner did not have the benefit of review of the Veteran's SSA records or any other medical records that may be obtained following this Board remand.  The RO/AMC should request that the April 2008 VA examiner review the records and provide an addendum to his medical opinion addressing the previously discussed questions regarding the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  If the April 2008 VA examiner is unavailable, a new VA medical opinion should be provided addressing the claims.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s). All attempts to fulfill this development must be documented in the claims file. If the search for any such records yields negative results, that fact should be clearly noted and the veteran must be informed in writing.

2.  The RO/AMC should contact the Veteran, request his assistance in identifying all medical care providers who have treated his bilateral hearing loss, tinnitus and/or psychiatric disorder and request any necessary release forms required to obtain copies of any outstanding records of pertinent treatment.  

Specifically noted in this regard, the RO/AMC should have the Veteran clarify whether there are additional treatment records with Yellow Freight System and whether he receives any care from VA.   Thereafter, reasonable attempts should be made to obtain pertinent records for the claims file.  

3.  After the above actions have been accomplished, to the extent possible, the RO/AMC should obtain an addendum opinion from the April 2008 VA audio examiner to review the claims file (including any newly associated evidence) and opine as to whether the Veteran's bilateral hearing loss and/or tinnitus is at least as likely as not (that is, at least a 50-50 degree of probability) related to or had its onset in service.  

If the April 2008 VA examiner is no longer available, the RO/AMC should obtain a new VA examination to determine whether the Veteran has bilateral hearing loss and/or tinnitus related to his active duty service.  

Based on examination findings, including any necessary diagnostic studies (the April 2008 VA examiner indicated that four hours of clinical time should be requested for physiological tests including ABR and ASSR, a repeat comprehensive audiological evaluation with DPOAE, immittance and acoustic reflex measures would be needed), as well as, a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have bilateral hearing loss and/or tinnitus?   

b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss and/or tinnitus had its onset during active duty service?  

c)  If the examiner finds that the Veteran has sensorineural hearing loss, it at least as likely as not (50 percent or greater probability) that the hearing loss had its onset within one year of active duty service?

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above, including consideration of the findings of the April 2008 VA examiner.  A discussion of medical principles involved would be of considerable assistance to the Board. The report of the examination should be associated with the claims file.

4. After the requested medical records have been associated with the claims file, the RO/AMC should obtain a VA examination from a psychiatrist to determine whether the Veteran has a psychiatric disorder (including bipolar disorder) related to service.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b) If the examiner finds that the Veteran does have a psychiatric disorder, did the Veteran's psychiatric disorder(s) have its onset during service; or, was it caused by an incident or event that occurred during service, or was the psychiatric disorder(s) manifested within one year after the Veteran's discharge from service in May 1972?  

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above, including consideration of the October 2008 letter of F.D.S., D.O.  A discussion of medical principles involved would be of considerable assistance to the Board. The report of the examination should be associated with the claims file.

5. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


